Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Nathaniel Norris, Appellant                            Appeal from the 76th District Court of
                                                       Morris County, Texas (Tr. Ct. No.
No. 06-16-00152-CR         v.                          11,423CR). Opinion delivered by Chief
                                                       Justice Morriss, Justice Moseley and Justice
The State of Texas, Appellee                           Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect that
appellant was convicted under Section 22.011 of the Texas Penal Code, instead of Section 22.11.
As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Nathaniel Norris, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED APRIL 27, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk